DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed September 13, 2021, claims 1-3, 6 have been cancelled. Claims 4, 5, 7-9 are pending.
In view of the amendment filed September 13, 2021, the rejection of claims 2, 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been withdrawn. The rejection of claims 1, 3, 4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2015/0183914 A1), has been withdrawn. The rejection of claims 1, 3, 4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 2015/0252133 A1), has been withdrawn. The rejection of claims 1-5, 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 2017/0210885 A1) has been withdrawn. The rejection of claims 1, 2, 4-8 under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al. (US 4,942,187), has been withdrawn. 

Allowances
4.	Claims 4, 5, 7-9 have been allowed. 
5. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Kawai et al. (US 2015/0183914 A1), Morita et al. (US 2015/0252133 A1), Xue et al. (US 2017/0210885 A1), and Kawata et al. (US 4,942,187) to render the present invention anticipated or obvious to one of ordinary skill in the art.  Although Kawai et al., Morita et al., Xue et al., and Kawata et al. teach rubber compositions suitable for inner liner applications, there is inadequate specificity to teach the narrow range being claimed. (see MPEP 2131.03). Further, applicant’s specification (page 25, Table 1) clearly have demonstrated the criticality of the claimed narrow range of process oil (0.5 to 5 parts by weight for 100 parts by weight of the rubber component in the rubber composition) for improved properties on air permeability and resistance to fatigue from flexing.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
September 15, 2021